Citation Nr: 0210856	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 4 to July 21, 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  When the case was before the Board in 
April 2001, it was remanded to the RO for further 
development.  It was returned to the Board in July 2002.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran currently has no psychiatric disability.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that in rating decisions, a statement of the 
case and supplemental statements of the case, the veteran has 
been notified of the law and regulations governing 
entitlement to service connection, the evidence considered by 
the RO and the reasons for its determination.  The claims 
file reflects that records of VA treatment and records 
pertaining to an award of Social Security Administration 
benefits have been associated with the claims file.  The 
claims file also contains an administrative decision as to 
the unavailability of service medical records.  The record 
contains, however, the reports of service medical examination 
and history completed at the veteran's enlistment into 
service, as well as medical entries made during his brief 
period of active duty and a report of medical history 
completed at discharge.  In September 1996 the National 
Personnel Records Center advised VA that all available 
service medical records pertinent to the veteran had been 
forwarded.  The veteran has made no contention and there is 
no evidence indicating that additional service medical 
records are available that would be pertinent to this claim.  

In addition, this claim was remanded by the Board in April 
2001 for additional development, specifically so that 
identified records of VA treatment could be obtained and to 
afford the veteran an appropriate psychiatric examination.  
The requested action has been satisfactorily accomplished, 
see Stegall v. West, 11 Vet. App. 268 (1998), and the 
supplemental statement of the case issued in April 2002 
reflects consideration of the additionally received evidence.  
Furthermore, in a letter dated in June 2001, the RO advised 
the veteran as to the provisions of the VCAA and informed him 
as to what information was needed from him to enable the RO 
to obtain additional evidence in support of his claim.  The 
veteran was also informed of the evidence he was responsible 
for providing to VA in connection with his claim.  The 
veteran was thereafter provided with a period of time in 
which to respond.  In a letter dated in July 2002, the 
veteran was advised that all remand action had been completed 
and the case would be returned to the Board.  He was advised 
as to the procedures to submit additional evidence or 
argument in support of his claim.  Neither he nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information. 

For the above reasons the Board finds that the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Available service medical records reflect that at entrance 
into service the veteran reported he was in excellent health 
but gave a history of having had nightmares until up to three 
years prior to service.  He was in service for one month and 
18 days.  During such time service medical records reflect 
the veteran made one complaint of problems with sleep 
walking, nightmares and right leg and hip pain.  It was 
recommended that the veteran schedule himself to wake up 
every two hours for a seven-day trial period.  No further 
entries relevant to such complaints are in the available 
service medical records.  A report of medical history 
completed at discharge in July 1964 shows the veteran 
complained of having or having had frequent trouble sleeping, 
frequent or terrifying nightmares and depression or excessive 
worry.  The examining official noted no significant illness 
or injury during the veteran's term of service, to include no 
aggravation of pre-existing conditions. 

In December 1995, the veteran filed a claim of entitlement to 
service connection for a mental health condition manifested 
by chronic nightmares.  In a statement received in May 1997 
he alleged that the pressures of military training and the 
in-service environment caused him mental distress.  He 
indicated such had resulted in depression for which he had 
seen mental health providers after service.  He also 
explained that at service entrance he generally reported 
having had nightmares, such as most small children do, but 
that he had not understood such question as referring to 
continued nightmares up and until service.  

In further support of his claim the veteran has offered lay 
statements prepared by a friend and by his children.  The 
veteran's friend opined that the veteran had developed a 
nervous condition in service due to the yelling and put-downs 
from the sergeant.  This friend indicated that the veteran 
would write and describe his nightmares and sleepwalking 
incidents and that the veteran would seem depressed.  She 
also noted she had kept in touch with the veteran after his 
discharge and that he had been depressed over the years, and 
had had continued problems with sleeping and with nightmares.  
The veteran's children recollected that their father had had 
problems with nightmares and related they had been told such 
had started in service.  

Although the Board has considered the above arguments and 
statements, the issue of whether the veteran currently has a 
psychiatric disability that is related to his period of 
service involves a medical question.  Therefore, competent 
medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

The claims file does contain competent evidence in the form 
of records of medical treatment and evaluation from VA and 
the SSA.  The SSA records reflect that the veteran's 
disability award is based on psoriasis, migraine headaches, 
arthritis and obesity.  The medical records utilized by the 
SSA show that the veteran gave a history of being discharged 
from the military because of sleep walking; they do not show 
that he was diagnosed with any psychiatric disorder.

VA records dated from 1996 to 2002 reflect treatment for 
multiple physical problems.  In addition, they note the 
veteran's complaints of sleepwalking, nightmares and 
depression.  An Outpatient Mental Health Treatment Plan dated 
in April 1996 notes diagnoses of alcohol dependence and 
dysthymia; no etiology is identified.  In May 1996, the 
veteran's sleep problems were noted to have started when the 
veteran was a child, but to have gotten worse over the years.  
A later-conducted electroencephalogram was negative.  An 
evaluation record dated in February 1997 notes the veteran's 
history of pre-service sleep walking.  The physician noted 
the veteran appeared preoccupied with compensation from the 
government and that he appeared depressed.  No psychiatric 
diagnosis was offered at that time.  Although noting 
depression as a symptom, entries dated in May, June, 
August and December 1997, note the veteran to be 
psychologically stable and do not offer a psychiatric 
diagnosis.  Those records also include note of the veteran's 
alcohol use/dependence.  Finally, an outpatient entry dated 
in January 2000 includes a diagnosis of dysthymia, without 
any opinion as to the etiology of such.

Although the VA outpatient records include note of the 
veteran's complaints of depression, and include several 
diagnoses of dysthymia, such do not include a competent 
medical opinion relating such diagnosis to the veteran's 
period of service. 

The claims file does contain two medical opinions speaking to 
the existence and etiology of psychiatric disability.  First, 
the veteran was examined by VA in March 1996.  At that time 
the veteran attributed his service discharge to nightmares 
and sleep walking.  He indicated such nightmares had 
continued and often consisted of him feeling as if events 
were such that he would be harmed to the point of death.  
Despite consideration of the veteran's complaints, there were 
no objective findings of a clinical mental disorder at the 
time of that examination.  The examiner included a diagnosis 
of a dream anxiety disorder solely based on the veteran's 
history of waking episodes following nightmares of possible 
harm.  The examiner did not indicate that such began in 
service or, if pre-existing service, that such was worsened 
by service.

The Board finds most probative the report of VA examination 
dated in April 2002.  At this time the VA examiner who had 
previously examined the veteran in March 1996 cited review of 
the veteran's post-service medical records in the claims file 
and specifically noted the veteran's post-service complaints 
relevant to difficulty sleeping and having nightmares, for 
which he was treated at VA after service.  The examiner noted 
the veteran's current complaints of difficulty sleeping, but 
also noted that the veteran did not provide the examiner with 
any emotional or mental symptoms at the time of the April 
2002 examination.  The veteran was instead noted to focus on 
physical complaints, even when questioned relevant to his 
feelings, behavior and thinking.  The VA examiner noted that 
during the examination there was no evidence of undue 
restlessness, agitation, sadness or depression, and that the 
veteran's mood was euthymic and his affect appropriate.  The 
examiner concluded that a diagnosis of a mental disorder 
could not be established for the veteran.  Although the 
examiner indicated he had not reviewed the one in-service 
record of complaints of sleepwalking/nightmares, the 
conclusion at the time of the April 2002 examination was that 
there were no current subjective complaints or symptoms and 
no objective evidence of any mental disorder.  Insofar as no 
currently psychiatric diagnosis was found to be present, the 
examiner did not have reason to discuss etiology.

In this case, the one in-service instance of 
sleepwalking/nightmares, was not attributed to any known 
psychiatric diagnosis by service personnel.  Nor have the 
post-service diagnoses of dysthymia been related by competent 
medical professionals to the veteran's period of service, to 
include his in-service complaints.  Such are instead based on 
a report of symptoms given by the veteran.  Notably, apart 
from complaints of sleepwalking and nightmares, the VA 
medical notations of dysthymia also appear to have been based 
on the veteran's complaints of marital problems, tax 
problems, financial problems and his report of symptoms of 
depression.  In contrast, the VA examiner arrived at the same 
conclusion over a span of several years:  The veteran does 
not meet the criteria for a psychiatric diagnosis.  Both VA 
examination reports were based on consideration of the 
veteran's specific complaint of sleepwalking/nightmares in 
service, as well as his report of continuing post-service 
symptomatology.  Nevertheless, the VA examiner concluded that 
there was no objective evidence of any acquired psychiatric 
disorder at the time of either examination.  Insofar as the 
April 2002 examination was stated to have been conducted 
consistent with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, see 38 C.F.R. § 4.125 (2001), the Board finds such 
examination more probative than outpatient diagnoses of 
dysthymia offered without supporting rationale or reference 
to an identified etiology.  

In sum, the preponderance of the evidence establishes that 
the veteran currently has no psychiatric disability.  
Accordingly, service connection for psychiatric disability is 
not warranted.


ORDER

Entitlement to service connection for psychiatric disability 
is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

